NUMBER 13-12-00582-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JAMES BROCK,                                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
               Before Justices Rodriguez and Garza and Vela
                     Memorandum Opinion Per Curiam

      Appellant, James Brock, attempts to appeal his conviction for theft. The trial court

has certified that this Ais a plea-bargain case, and the defendant has NO right of appeal.@

See TEX. R. APP. P. 25.2(a)(2).
       On September 26, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 2, 2012, counsel filed a letter brief with this Court.           Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                                 PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 11th
day of October, 2012.




                                              2